Exhibit 10.84

 

SALARY CONTINUATION AGREEMENT

 

THIS SALARY CONTINUATION AGREEMENT (the “Agreement”) is made and entered into
effective as of April 22, 2005 by and between Charles & Colvard, Ltd., a North
Carolina company with its principal office at 300 Perimeter Park Drive, Suite A,
Morrisville, North Carolina, 27560 (the “Company), and Barbara L. Mooty, an
individual currently residing at 4814 Summit Arbor #305, Raleigh, NC 27612
(“Employee”).

 

Statement of Purpose

 

Employee is employed by the Company as Vice President of Brand Development and
Industry Relations. Employee and the Company desire to provide for continued
salary payments to Employee in the event Employee is terminated by the Company
without cause, as set out hereafter, all subject to the terms and conditions of
this Agreement and to provide the Company with certain protections.

 

Therefore, in consideration of the mutual covenants contained in this Agreement,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and Employee agree as follows:

 

1. Salary Continuation. In the event Employee is terminated by the Company for
any reason other than Just Cause (as defined in Section 2 below), the Company
shall continue to pay to Employee, for a period of six (6) months following such
termination, her annual salary then in effect, in accordance with the Company’s
normal payroll practices.

 

2. Termination for Just Cause. The Company shall have the right to terminate the
Employee’s employment under this Agreement at any time without cause, which
termination shall be effective immediately, but shall be subject to Section 1 of
this Agreement. In the event the Employee’s employment is terminated for Just
Cause, the Employee shall have no right to receive compensation under this
Agreement for any period after such termination other than compensation or other
benefits already accrued and owing to Employee. Termination for “Just Cause”
shall include termination for the Employee’s personal dishonesty, gross
incompetence, willful misconduct, breach of a fiduciary duty involving personal
profit, intentional failure to perform stated duties, willful violation of any
law, rule, regulation (other than traffic violations or similar offenses),
written Company policy or final cease-and-desist order, conviction of a felony
or of a misdemeanor involving moral turpitude, unethical business practices in
connection with the Company’s business, misappropriation of the Company’s assets
(determined on a reasonable basis), disability or material breach of any other
provision of this Agreement. The determination of whether “Just Cause” exists
for termination shall be made by the Board of Directors of the Company in its
sole discretion. For purposes of this section, the term “disability” means the
inability of Employee, due to the condition of her physical, mental or



--------------------------------------------------------------------------------

emotional health, to satisfactorily perform the duties of her employment
hereunder for a continuous three month period; provided further that if the
Company furnishes long term disability insurance for the Employee, the term
“disability” shall mean that continuous period sufficient to allow for the long
term disability payments to commence pursuant to the Company’s long term
disability insurance policy.

 

3. Employee’s Right to Payments. In receiving any payments pursuant to this
Agreement, Employee shall not be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Employee
hereunder, and such amounts shall not be reduced or terminated whether or not
the Employee obtains other employment.

 

4. Covenant Not to Compete. Employee agrees that during her employment with the
Company and for a period of six (6) months following the termination of her
employment with the Company, for whatever reason:

 

4.1 Employee shall not, directly or indirectly, own any interest in, manage,
operate, control, be employed by, render advisory services to, or participate in
the management or control of any business that operates in the same business as
the Company, which Employee and the Company specifically agree as the business
of fabricating (wafering, preforming and faceting), marketing and distributing
moissanite gemstones or other diamond simulants to the gem and jewelry industry
(the “Business”), unless Employee’s duties, responsibilities and activities for
and on behalf of such other business are not related in any way to such other
business’s products which are in competition with the Company’s products. For
purposes of this section, “competition with the Company” shall mean competition
for customers in the United States and in any country in which the Company is
selling the Company’s products at the time of termination. Employee’s ownership
of less than one percent of the issued and outstanding stock of a corporation
engaged in the Business shall not by itself be deemed to be a violation of this
Agreement. Employee recognizes that the possible restriction on her activities
which may occur as a result of her performance of her obligations under
Paragraph 5 are substantial, but that such restriction is required for the
reasonable protection of the Company.

 

4.2 Employee shall not, directly or indirectly, influence or attempt to
influence any customer of the Company to discontinue its purchase of any product
of the Company which is manufactured or sold by the Company at the time of
termination of Employee’s employment or to divert such purchases to any other
person, firm or employer.

 

4.3 Employee shall not, directly or indirectly, interfere with, disrupt or
attempt to disrupt the relationship, contractual or otherwise, between the
Company and any of its suppliers.

 

4.4 Employee shall not, directly or indirectly, solicit any employee of the
Company to work for any other person, firm or employer.



--------------------------------------------------------------------------------

5. Confidentiality. In the course of her employment with the Company, Employee
will have access to confidential information, records, data, customer lists,
lists of product sources, specifications, trade secrets and other information
which is not generally available to the public and which the Company and
Employee hereby agree is proprietary information of the Company (“Confidential
Information”). During and after her employment by the Company, Employee shall
not, directly or indirectly, disclose the Confidential Information to any person
or use any Confidential Information, except as is required in the course of her
employment under this Agreement. All Confidential Information as well as
records, files, memoranda, reports, plans, drawings, documents, models,
equipment and the like, including copies thereof, relating to the Company’s
business, which Employee shall prepare or use or come into contact with during
the course of her employment, shall be and remain the Company’s sole property,
and upon termination of Employee’s employment with the Company, Employee shall
return all such materials to the Company.

 

6. Proprietary Information. Employee shall assign to the Company, its successors
or assigns, all of Employee’s rights to copyrightable works and inventions
which, during the period of Employee’s employment by the Company or its
successors in business, Employee makes or conceives, either solely or jointly
with others, relating to any subject matter with which Employee’s work for the
Company is or may be concerned (“Proprietary Information”). Employee shall
promptly disclose in writing to the Company such copyrightable works and
inventions and, without charge to the Company, to execute, acknowledge and
deliver all such further papers, including applications for copyrights and
patents for such copyrightable works and inventions, if any, in all countries
and to vest title thereto in the Company, its successors, assigns or nominees.
Upon termination of Employee’s employment hereunder, Employee shall return to
the Company or its successors or assigns, as the case may be, any Proprietary
Information. The obligation of Employee to assign the rights to such
copyrightable works and inventions shall survive the discontinuance or
termination of this Agreement for any reason.

 

7. Entire Agreement. This Agreement contains the entire agreement of the parties
with respect to the subject matter of this Agreement and supersedes any prior
agreements between them, whether written or oral.

 

8. Waiver. The failure of either party to insist in any one or more instance,
upon performance of the terms and conditions of this Agreement, shall not be
construed as a waiver or a relinquishment of any right granted hereunder or of
the future performance of any such term or condition.

 

9. Notices. Any notice to be given under this Agreement shall be deemed
sufficient if addressed in writing and delivered personally, by telefax with
receipt acknowledged, or by registered or certified U.S. mail to the address
first above appearing, or to such other address as a party may designate by
notice from time to time.

 

10. Severability. In the event that any provision of any paragraph of this
Agreement shall be deemed to be invalid or unenforceable for any reason
whatsoever, it is agreed such



--------------------------------------------------------------------------------

invalidity or unenforceability shall not affect any other provision of such
paragraph or of this Agreement, and the remaining terms, covenants, restrictions
or provisions in such paragraph and in this Agreement shall remain in full force
and effect and any court of competent jurisdiction may so modify the
objectionable provision as to make it valid, reasonable and enforceable.

 

11. Amendment. This Agreement may be amended only by an agreement in writing
signed by each of the parties hereto.

 

12. Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or breach thereof, shall be settled by arbitration in Raleigh, North
Carolina in accordance with the expedited procedures of the Rules of the
American Arbitration Association, and judgment upon the award may be rendered by
the arbitrator and may be entered in any court having jurisdiction thereof.

 

13. Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of North Carolina. Each of the parties hereto
irrevocably submits to the exclusive jurisdiction of the courts located in North
Carolina for the purposes of any suit, action or other proceeding contemplated
hereby or any transaction contemplated hereby.

 

14. Benefit. This Agreement shall be binding upon and inure to the benefit of
and shall be enforceable by and against the Company, its successors and assigns,
and Employee, her heirs, beneficiaries and legal representatives. It is agreed
that the rights and obligations of Employee may not be delegated or assigned
except as may be specifically agreed to by the parties hereto.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the day and year first above written.

 

CHARLES & COLVARD, LTD.

By:

 

/s/ Robert S. Thomas

--------------------------------------------------------------------------------

    Robert S. Thomas, President

EMPLOYEE

/s/ Barbara L. Mooty

--------------------------------------------------------------------------------

Barbara L. Mooty